Citation Nr: 0833713	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for service 
connected residuals of a right foot fracture.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from January 1998 
to November 1999.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  During the pendency of 
this appeal, the veteran's claims file was transferred to the 
New Orleans, Louisiana RO.


FINDING OF FACT

Residuals of a right foot fracture (right foot disorder) are 
manifested by intermittent pain. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a 
right foot disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5283 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial compensable evaluation for a right foot disorder, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim for service connection, a 
July 2003 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although notice was 
not provided to the veteran prior to the initial adjudication 
of this claim informing her that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service treatment records, Army Hospital 
treatment records, and VA examination reports have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a January 2004 rating decision, the RO granted service 
connection for a right foot disorder and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5283, effective July 17, 2003.  In May 2004, the veteran 
filed a notice of disagreement regarding the evaluation.  The 
RO issued a statement of the case in October 2004 and in 
January 2005, the veteran filed a substantive appeal.  

In an August 2003 statement, the veteran reported that she 
had ongoing throbbing foot pain and swelling.  It hurt to 
stand for long periods of time and when she was exercising.

In a November 2003 VA bones examination, the veteran reported 
pain 2 to 3 times per week when she walked more than 30 
minutes at a time.  The pain was throbbing and there was 
intermittent swelling, but otherwise, the foot was 
asymptomatic.  She stated that she no longer runs.  Upon 
examination, she had a normal gait.  There was minimal 
tenderness to palpation over the second, third, and fourth 
metatarsals.  Range of ankle motion was normal with flexion 
to 45 degrees and extension to 20 degrees.  The impression 
was status-post right foot fracture with residual discomfort 
in the second through the fourth metatarsal occurring 2 to 3 
times per week.

A March 2007 VA bones examination was conducted.  The veteran 
reported throbbing pain in her foot with prolonged standing, 
swelling at night, and numbness.  The veteran stated that 
upon flare-ups, the pain was 6 to 8/10.  She took medication 
for the pain, which decreased the pain to 3/10.  The pain was 
intermittent with remissions.  The veteran stated that she 
was no longer able to run, could not stand any longer than 30 
minutes, and could walk between 1/4 and less than 1 mile.  The 
veteran stated she was currently unemployed in her usual 
occupation as a customer service representative and was in 
school full-time because she had difficulty finding 
employment due to her service-connected disabilities.  The 
examiner noted that the veteran ambulated with a steady gait 
and without assistive devices.  There was no limitation of 
joint motion and no bone or joint abnormalities.  Right foot 
and ankle x-rays were within normal limits.  The diagnosis 
was status-post foot fracture with chronic intermittent 
strain.  The examiner found the right foot disorder had no 
effects on chores, sports, recreation, travelling, feeding, 
bathing, dressing, toileting, and grooming, and moderate 
effects on shopping and exercising.  

The veteran's noncompensable initial evaluation contemplates 
that there is no malunion or nonunion of the tarsal or 
metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5283; see also 38 C.F.R. § 4.31 (2007) (noting that where the 
Schedule does not provide for a noncompensable evaluation, a 
noncompensable evaluation is assigned when the required 
symptomatology for a compensable evaluation is not shown).  
For malunion or nonunion of the tarsal or metatarsal bones, 
10, 20, and 30 percent evaluations are assigned for moderate, 
moderately severe, and severe malunion or nonunion.  38 
C.F.R. § 4.71a, Diagnostic Code 5283.  Here, the veteran 
reported throbbing pain upon prolonged standing or walking.  
Although the evidence of record noted minimal tenderness on 
palpation to the second through fourth metatarsals, there was 
also full range of ankle motion and negative ankle and foot 
x-rays.  The evidence thus does not demonstrate moderate 
malunion or nonunion of the metatarsal or tarsal bones.  38 
C.F.R. § 4.71a, Diagnostic Code 5283.  Accordingly, a 
compensable initial evaluation for the veteran's right foot 
disorder is not warranted.

Other potentially applicable diagnostic codes have been 
considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  But the evidence of record does not demonstrate 
arthritis, ankylosis of the ankle, limited motion of the 
ankle, ankylosis of the subastragalar or tarsal joint, 
malunion of the os calcis or astragalus, astragalectomy, 
flatfoot, weak foot, claw foot, metatarsalgia, hallux valgus, 
hallux rigidus, hammer toe, or other foot injuries.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5270-74, 
5276-82, 5284 (2007).  Accordingly, a compensable evaluation 
is not warranted for a right foot disorder under alternative 
diagnostic codes.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 
noncompensable rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007); see also DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  But such consideration is not applicable here where 
the veteran's right foot disorder is rated under a diagnostic 
code that is not based on limitation of motion.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  Accordingly, a 
compensable initial evaluation is not warranted for the 
veteran's right foot disorder.  

The Board has also considered the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluation in this case is not inadequate.  A 
compensable rating is provided for certain manifestations of 
the service-connected right foot disorder but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, there is no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization due to her right foot disorder and marked 
interference of employment has not been shown due to solely 
to her right foot disorder.  The veteran attended school 
full-time and reported that she had difficulty obtaining 
employment due to all of her service-connected disabilities.  
In the absence of any additional factors, the RO's failure to 
consider referral of this issue for consideration of an 
extraschedular rating or failure to document its 
consideration did not prejudice the veteran.  

After review of the evidence, there is no evidence of record 
that would warrant a compensable initial rating for a right 
foot disorder at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); see 
also Fenderson, 12 Vet. App. at 126.


ORDER

An initial compensable evaluation for a right foot disorder 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


